NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                   State specifically pleaded laches, appellant was required to overcome the
                   rebuttable presumption of prejudice. NRS 34.800(2).
                               Appellant first argues that Rose v. State, 127 Nev.        , 255
                   P.3d 291 (2011), which discussed the second-degree-felony-murder
                   doctrine, provides good cause for his claim that the trial court improperly
                   instructed the jury regarding second-degree felony murder. Appellant also
                   argues that Rose has retroactive effect and that the district court erred by
                   failing to conclude that appellant should receive a new trial based upon
                   retroactive application of Rose.     Appellant's claim is without merit.
                   Appellant's reliance upon Rose is misplaced as the State did not rely upon
                   the second-degree-felony-murder rule. Rather, the State presented
                   evidence of appellant's mental state, arguing that he acted with the intent
                   to kill. This court determined on appellant's direct appeal that there was
                   substantial evidence that appellant intended to kill the victim.   Barton v.
                   State, Docket No. 27076 (Order Dismissing Appeal, December 20, 1996).
                   As there was substantial evidence that appellant intended to kill the
                   victim, a later case discussing the second-degree-felony-murder rule, such
                   as Rose, has no bearing upon appellant's case. Accordingly, appellant fails
                   to demonstrate that Rose provides goodS cause and actual prejudice to
                   overcome the procedural bars. 2




                         2 Appellant also argues that error regarding the second-degree-
                   felony-murder instruction is structural error and therefore, he is entitled
                   to a new trial without a consideration of prejudice related to this claim.
                   Appellant's claim is without merit. As discussed in Rose, this court
                   reviews claims regarding erroneous instructions for second-degree felony
                                                                   continued on next page . . .

SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A cfer()
                             Second, appellant argues that Martinez v. Ryan, 566 U.S.
                      132 S. Ct. 1309, 1315, 1319-20 (2012), provides good cause to
                 overcome the procedural bars. However, appellant merely cites to
                 Martinez and does not discuss how that case would provide good cause or
                 how his case was affected by the holding of Martinez.           Accordingly,
                 appellant fails to provide any cogent argument as to how Martinez applies
                 to his case. "It is appellant's responsibility to present relevant authority
                 and cogent argument; issues not so presented need not be addressed by
                 this court." Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).
                 Thus, we need not address this claim.
                             In addition, appellant fails to overcome the presumption of
                 prejudice to the State. Therefore, the district court did not err in denying
                 the petition as procedurally barred and barred by ladies. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                        J.
                                         Hardesty


                                                                                           J.
                 Douglas                                     Cherry




                  . . continued

                 murder under a harmless error standard. 127 Nev. at             255 P.3d at
                 295, 298.



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e
                  cc:   Hon. Elissa F. Cadish, District Judge
                        Nguyen & Lay
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 19474    ce